Title: From John Adams to the Comte de Vergennes, 12 April 1779
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Nantes April 12 1779
     
     I have the Honour to inform your Excellency, that I expect to imbarque and Sail for America, in fifteen days that if your Excellency or any of his Majestys other Ministers, have Occasion to Send any fresh Dispatches to any Part of the united States, So good an Opportunity may not be omitted. The season promisses a short Passage, and I shall be happy in this opportunity, and in every other, of doing any service, and of expressing the perfect Consideration, with which I have the Honour to be, sir your most obedient humble servt
     
      John Adams
     
    